Citation Nr: 1623428	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to February 29, 2012, for depressive disorder, not otherwise specified.

2.  Entitlement to a rating in excess of 50 percent beginning February 29, 2012, for depressive disorder, not otherwise specified.

3.  Entitlement to a rating in excess of 20 percent for disk bulge, L4-5 and L5-S1.

4.  Entitlement to a rating in excess of 20 percent for right lower extremity sciatica.

5.  Entitlement to a compensable rating for sciatic nerve condition of the left lower extremity.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities.

7.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29 beyond the period of April 16, 2013 to June 1, 2013.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to March 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2013 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

The issues of increased ratings for the lumbar spine and bilateral lower extremities being remanded are addressed in the Remand portion of the decision below.



FINDINGS OF FACT

1.  The Veteran's depressive disorder, not otherwise specified, results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; depressed mood; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  Service connection has been established for depressive disorder, not otherwise specified, now evaluated as 70 percent disabling; disk bulge L4-5 and L5-S1, currently evaluated as 20 percent disabling; right lower extremity sciatica, currently evaluated as 20 percent disabling; sciatic nerve condition of the left lower extremity, currently evaluated noncompensably disabling; and erectile dysfunction, evaluated as noncompensably disabling.  

3.  The Veteran completed one year of college and was last gainfully employed in 2002.    

4.  The Veteran's service-connected disabilities preclude his substantially gainful employment. 

5.  There is no evidence that the Veteran's hospitalization for depressive disorder extended beyond June 1, 2013, or that he needed re-hospitalization, so as to warrant extension of the temporary total rating for hospitalization beyond that date, or that his depressive disorder, required a period of "convalescence" so as to warrant continuation of the total hospital rating for periods of one, two, or three months.



CONCLUSIONS OF LAW

1.  Throughout this appeal, the criteria for a rating of 70 percent, but no more, for depressive disorder, not otherwise specified, have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9434 (2015).

2.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

3.  The criteria for a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability beyond the period of April 16, 2013 to June 1, 2013, have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).  

The Veteran's psychiatric disability is rated as 30 percent disabling prior to February 29, 2012, and as 50 percent disabling for beginning February 29, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 30 percent evaluation is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board must also consider the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125 (2015), 79 Fed. Reg. 45099 (2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter, 8 Vet. App. at 242.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995). 

A GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See DSM-IV.  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score between 51 and 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  See DSM-IV.  A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

The Veteran was provided a VA examination in May 2010.  He reported having had three inpatient psychiatric admissions from 2007 to 2008.  He reported stress in his life in recent times.  He also reported attending college at times.  The Veteran lived by himself in an apartment.  He reported generally being rather introverted, but was looking for a Disabled American Veterans chapter he could join and interact with.  He reported social interaction with three neighbors.  The Veteran stated he had a significant history of problems with two of his older sisters related to childhood abuse, but getting along with his younger sister.  He reported socializing on the computer.  

Examination revealed that his affect appeared mildly restricted and his mood appeared mildly dysphoric.  There was no impairment of thought processing or communication, nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate.  The Veteran denied any problems at all with suicidal or homicidal thinking.  He did have a history of a couple of suicide attempts in the past.  He reported doing adequately with personal hygiene and activities of daily living.  The Veteran was oriented, his memory was intact, and there was no obsessive-compulsive behavior.  The Veteran reported having panic attack symptomatology.  He reported that they occurred three to four times per week and symptoms included intense fear, rapid heartbeat, sweaty palms, and rapid breathing.  The Veteran reported that outside of that time in the middle of panic attacks, he was not usually excessively nervous or anxious, though he did report some normal levels of anxiety regarding finances and his mother's health.  

The Veteran reported that his mood had fluctuated between being content and feeling low.  The examiner reported that after reviewing the Veteran's treatment records, his mood fluctuated from adequate to depressed.  The Veteran reported being more down in the past two to three weeks, estimating he was low and sad 80 percent of the time and in an adequate mood 20 percent of the time.  He reported symptoms including feelings of sadness and feeling "stuck."  The examiner reported that the Veteran's physical health and disability contributed to the low mood, although the Veteran reported recent life stressors, such as his mother's illness, a recent disappointment regarding a girlfriend, and not being able to attend school currently.  The Veteran reported that he would sometimes cry and was often self-critical or had feelings of failure.  The Veteran denied any symptoms of manic or hypomanic episodes.  He denied any problems with excessive anger or irritability.  He indicated adequate impulse control and denied any severe outbursts, violence toward others, destruction of property, or verbal anger outbursts.  The examiner noted a January 2010 treatment record in which the Veteran was reported to get agitated and made some threatening statements.  The Veteran reported that he slept adequately.  A GAF score of 57 was assigned.  

The Veteran submitted a psychiatric impairment questionnaire filled out by his treating psychiatrist dated in May 2012.  The Veteran's lowest GAF score in the past year was reported to be 35, while his highest was 55.  The psychiatrist reported that the Veteran's condition could improve, but he would likely always experience at least lower grade depression, with depressive symptoms fluctuating over time based on his health and life circumstances.  The Veteran's reported symptoms included deficiencies in family relations; deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; intermittent neglect of personal appearance and hygiene; intermittent ability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; and suicidal ideation.  The psychiatrist reported that those symptoms fluctuated with the intensity of the depression.  It was noted that the Veteran's impairments were likely to cause "good days" and "bad days."  The examiner began treating the Veteran in May 2010 and could not comment on the Veteran's symptoms and limitations prior to that.  

At a VA examination in December 2014, the Veteran was reported to have depressed mood, diminished interest in activities, sleep disturbance, fatigue, decreased concentration, and recurrent thoughts of death/suicidal ideation causing clinically significant distress.  The Veteran reported that his mood had been "up and down" in the past six months.  He reported having experienced passive suicidal ideation.  There was no homicidal ideation.  He reported that coping with his mother's death continued to be difficult.  He reported finding a man who lived in a home with him dead and that they were "pretty close."  The examiner reported that the death of that man stirred up additional memories of the Veteran's mother's death and a subsequent increase in depression.  The Veteran reported seeing flashing shapes in his peripheral vision about four to five times per day, but had no auditory hallucinations.  The examiner opined that the Veteran's psychiatric disability resulted in occupational and social impairment, with reduced reliability and productivity.  

The Veteran reported living in a rooming house.  He reported being involved in an "on and off" relationship with a woman that began sometime that year.  He indicated getting along well with his family with the exception of two sisters.  He stated that he maintained contact with his father and his other siblings, and visited them about once a year.  He reported that he was having difficulty with school, and had difficulty in the spring semesters due to the anniversary of his mother's death.  He also stated that he had stopped attending in the fall and had "no idea" why he dropped out.  The examiner noted that the Veteran could not identify anything in particular going on in his life that would lead him to want to drop out.  

The examination revealed symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran was on time and was cooperative.  Grooming and hygiene were good; mood appeared dysphoric; affect was depressed, slightly slowed apparently in response to pain; speech was clear and fluent; thought processes were logical and goal-directed; thought content appeared appropriate; immediate and remote memory appeared grossly intact; reality testing appeared within normal limits; and insight and judgment seemed fair.  The Veteran reported experiencing hallucinations; the examiner noted that he did not appear to be experiencing delusions.  The Veteran reported periodic passive suicidal ideation, and denied homicidal ideation.  The examiner opined that the Veteran was not at imminent risk to harm self or others.  

The Veteran submitted a psychiatric impairment questionnaire from his treating psychiatrist dated in December 2015, with waiver of RO review.  The Veteran's GAF score was reported to be approximately 50, with a lowest score of 45 in the past year and a highest score of 65.  The examiner opined that the Veteran would likely continue to have a long-term relapsing/remitting course, with fluctuating periods of depression, that occurred several times per year and lasted for several weeks to a few months at a time.  The Veteran's reported symptoms included deficiencies in family relations; deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; deficiencies in mood; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; and suicidal ideation.  

The examiner reported that the Veteran had fluctuating depression due to recurrences of major depression and prolonged pathologic grief superimposed, such as the death of mother years ago, and dysthymia.  It was noted that when the Veteran's major depression and grief were more intense, he had a substantial deterioration in motivation, energy level, ability to concentrate, anhedonia, and decreased self-care.  The Veteran also experienced suicidal ideation and had been hospitalized in March 2012, May 2013, December 2013, July 2014, and November 2015.  The examiner found that the Veteran's ability to function was significantly impaired during those times which often lasted from several weeks to a few months.  The examiner reported that his depression had been further complicated by relapses of cocaine use earlier that fall.  The examiner opined that the Veteran's impairments would likely produce "good days" and "bad days," and further opined that the Veteran's symptoms and limitations had been present, intermittently, for well over ten years.  

At his December 2015 hearing before the Board, the Veteran testified about having depression, low energy, crying, and isolating himself, and discarding his personal hygiene.  He stated that if he was "really, really depressed" he did not see anybody or do anything.  He testified that his depression was so severe that he did not want to talk to anybody.  He reported having suicidal thoughts.  He also testified about having anger problems that kept him away from his family.  The Veteran stated that he could not complete college because of attention and concentration impairment.  

Based on a review of the evidence, the Board concludes that a rating of 70 percent throughout the appeal period, but no more, is warranted.  The evidence does not include such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran has been shown to have relationships with others, including at least one sister and his neighbors, suggesting that he does not have total social impairment.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected psychiatric disorder was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  

Throughout this appeal, the Veteran's service-connected depressive disorder has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; depressed mood; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability rating assigned.  Evaluations in excess of this rating are provided for certain manifestations of the Veteran's service-connected psychiatric disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the rating assigned herein reasonably describes the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder, the evidence shows no distinct periods of time during the appeal period when manifestations of the Veteran's service-connected psychiatric disability varied to such an extent that a rating greater or less than 70 percent would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

B.  TDIU

The Veteran contends that the severity of his service-connected disabilities render him unemployable.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  

Service-connection has been established for a depressive disorder, now evaluated as 70 percent disabling; disk bulge L4-5 and L5-S1, currently evaluated as 20 percent disabling; right lower extremity sciatica, currently evaluated as 20 percent disabling; sciatic nerve condition of the left lower extremity, currently evaluated as noncompensably disabling; and erectile dysfunction, evaluated as noncompensably disabling.  Accordingly, the schedular criteria for TDIU has been met.

In his January 2010 claim, the Veteran reported having last worked in 2002.  He reported having completed one year of college and having additional education or training as a cook in the military as well as ongoing college.

The May 2012 examination from his psychiatrist shows that the Veteran's disability resulted in mild to marked limitations of different work activities.  The psychiatrist opined that the Veteran's limitations varied according to severity of depression.  The examiner opined that during periods of severe depression, the Veteran had very poor concentration and attention with a marked reduction in motivation and interest.  It was noted that the Veteran often stopped going out of the house and might remain in bed for prolonged periods, and that the Veteran's impairments would cause him to be absent from work more than three times a month.  The examiner found that the Veteran was not capable of performing full-time competitive work with his psychological symptoms and limitations; the frequency of recurrences and severity of the Veteran's depressive symptoms would severely impair his ability to maintain gainful employment.  

The December 2014 VA psychiatric examiner opined that the Veteran's symptoms did not impair his ability to obtain or maintain substantially gainful employment of either a sedentary or physical nature.  The examiner reported that the difficulty the Veteran had with his schooling over the past few years was due to his grief over his mother's death and not due to pain-related mood problems.  The examiner found that it was reasonable to expect that as his grief resolved, he would again be able to successfully attend school, and then begin a career in which he had had a life-long interest.  

The Veteran was also provided a VA examination for his lumbar spine disability in December 2014.  The examiner noted that the Veteran was trained as a chef/cook, and opined that the Veteran's service-connected back disorder would result in difficulty with prolonged standing, lifting, or walking.  

In the December 2015 examination, the Veteran's psychiatrist again reported that the Veteran's disability resulted in mild to marked limitations in different aspects of employment.  The examiner reported that the Veteran's ability to accept and process feedback from supervisors would be significantly impaired during periods of increased depression, and that the Veteran's impairment would cause him to be absent more than three times a month.  The examiner opined that the Veteran was not capable of performing gainful employment with the symptoms and limitations stemming from his psychological impairment.  

Based on a review of the evidence, the Board concludes that TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, the Board finds that the evidence supports a grant of a TDIU.  Considering the Veteran's educational and employment background as a cook/chef, in light of his physical difficulties, as well as the impairment resulting from his psychiatric disability reported by his VA psychiatrist and contemplated for by the assigned 70 percent rating, the evidence supports a finding that he is unemployable.

In finding that an award of a TDIU is warranted, the Board acknowledges that the negative opinion from the December 2014 VA psychiatric examiner.  However, the Board is granting a TDIU based not only on the impairment from his psychiatric disability, but also that from his physical disabilities.  In this case, the Veteran has not been gainfully employed at any time during this appeal.  Considering the psychiatric impairment reported in the 2012 and 2015 questionnaires discussed above, and in light of the physical limitations from the Veteran's lumbar spine disability, when considering his past employment as a chef/cook, the evidence shows that the collective impact of the Veteran's disabilities is to render him unemployable.  

C.  Temporary Total Evaluation

The Veteran contends that he is entitled to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29 beyond the period of April 16, 2013 to June 1, 2013.  A total disability rating will be assigned without regard to other provisions of the Rating Schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA's expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

The total temporary rating if convalescence is required may be continued for periods of one, two, or three months in addition to the initial period provided.  38 C.F.R. § 4.29(e).  Extension of periods of one, two or three months beyond the initial three months may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.29(f).  Convalescence is defined as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998). 

The evidence shows that the Veteran was hospitalized for his service-connected depressive disorder beginning April 16, 2013, until May 14, 2013.  The evidence does not show, nor does the Veteran contend, that he required convalescence after his hospitalization.  38 C.F.R. § 4.29(e).  The May 2013 Discharge Summary shows that the Veteran's discharge was voluntary and that he was encouraged to participate in outpatient groups.  It does not show that the Veteran required any type of convalescence.  Thus, May 31, 2013, is the proper date for the termination of the temporary total rating and an extension is not warranted.  The termination date is properly the last day of the month of the hospital discharge.  See 38 C.F.R. § 4.29(a).

The Board acknowledges that 38 C.F.R. § 4.30 provides temporary total ratings for convalescence following hospital treatment of a service-connected disability. However, such ratings require that treatment of the service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  Thus, section 4.30 does not apply to the present case. 

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29 beyond the period of April 16, 2013 to June 1, 2013.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29 beyond the period of April 16, 2013 to June 1, 2013 is denied.  See 38 U.S.C.A §5107.  


ORDER

A rating of 70 percent for depressive disorder, not otherwise specified, is granted, subject to the law and regulations governing the payment of monetary benefits.

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

A temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29 beyond the period of April 16, 2013 to June 1, 2013, is denied.


REMAND

A remand is necessary for the remaining issues.  At his hearing, the Veteran testified that he had a claim pending for benefits from the Social Security Administration (SSA).  As these records could be relevant to the remaining claims on appeal, the Board concludes that a remand is necessary to obtain the Veteran's SSA records.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of his response, the RO must obtain and associate with the claims file the Veteran's (1) SSA disability determination and all associated medical records; and (2) updated treatment records from the VA Medical Center in Salem, Virginia.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected disk bulge L4-5 and L5-S1, right lower extremity sciatica, and sciatic nerve condition of the left lower extremity.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected disability must be reported in detail.  

A) For the Veteran's lumbar spine, the examiner must:

(i) Conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

(ii) Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine.  

(iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar spine disability other than the service-connected bilateral lower extremity sciatic disabilities.  

B) For the Veteran's bilateral lower extremities, the examiner must state whether the symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis of the sciatic nerve.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


